Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: allowance of claims 1, 5-23 is indicated because the prior art of record does not show or suggest a first group of set point values for operating the microwave heating system to heat the type of article according to a first heating process and a second group of set point values for operating the microwave heating system to heat the type of article according to a second heating process different than the first heating process as recited in claims 1, 5-11 and 21-23; the steps of selecting the first group of set point values from the operating profile, the first group of set point values including a first target value for a control parameter of the microwave heating system, the first target value used by a control system operatively coupled to the microwave heating system as a first operating set point for the control parameter; in response to determining a difference between the measured value and the first target value exceeds a predetermined allowable difference, selecting a second group of set point values from the operating profile, the second group of set point values including a second target value for the control parameter as recited in claims 12-19; and access an operating profile associated with a type of article, the operating profile including a temperature-time profile for a target Fo value and a first group of set point values for achieving the temperature-time profile, the first group of set point values including a first target value for a control parameter of a processing section of the plurality of processing sections; in response to determining a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                                January 18, 2022